DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morigami et al. (JP 2018-89934) [IDS 12/27/21].  An English machine translation was used for citation.
Regarding claims 1-2, 7 and 10:  Morigami et al. (JP ‘934) discloses methods for producing artificial marble [abstract], wherein a first liquid resin is poured into a mold, a second liquid resin having a specific gravity larger than the first liquid resin is added, and a part of the first liquid resin floats on the second liquid resin [0007, 0053].  Morigami et al. (JP ‘934) discloses curing the first and second liquid resin [0007].  Morigami et al. (JP ‘934) discloses Example 1 [Ex. 1; 0053-0054; Table 1] prepares a first liquid composition containing an unsaturated polyester resin, a Co-based curing accelerator, methyl ethyl ketone peroxide, and white pigment to afford a first resin having a specific gravity of 1.19 [Ex. 1; 0053].  A second resin was prepared by adding aluminum hydroxide and blue pigment to the resin composition containing unsaturated polyester resin, a Co-based curing accelerator, and methyl ethyl ketone peroxide to afford second resins having specific gravities of 1.39, 1.53, 1.71, and 1.90 [Ex. 1; 0053-0054; Table 1]. 
While Morigami et al. (JP ‘934) dos not specifically disclose completely covering the first liquid resin with the second liquid resin, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 3:  Morigami et al. (JP ‘934) discloses viscosities of 0.1 to 30 Pa⸱s [0037].
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 4:  Morigami et al. (JP ‘934) discloses one or more colorants, such as white pigments and black pigments, can be used [0027] to produce artificial marble having a better pattern [0006, 0015].  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) [see MPEP 2144.04].
Regarding claim 5:  Morigami et al. (JP ‘934) discloses the basic claimed process [as set forth above with respect to claim 1].
While Morigami et al. (JP ‘934) does not specifically disclose pouring the first resin composition as ribbons, it would have been obvious to have poured the first resin in as ribbons to change the aesthetics of the artificial marble to mimic natural marble.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) [see MPEP 2144.04].
Regarding claim 6:  Morigami et al. (JP ‘934) discloses Example 2 [Ex. 2; 0055-0056; Table 2] used the same materials as in Ex. 1, wherein the first liquid composition contains aluminum hydroxide [Ex. 2; 0055-0056; Table 2].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morigami et al. (JP 2018-89934) as applied to claim 1 above, and further in view of Seifert (US 4,554,118).
Regarding claim 8:  Morigami et al. (JP ‘934) discloses the basic claimed process [as set forth above with respect to claim 1].
Morigami et al. (JP ‘934) does not disclose placing a clear gel coat into the mold.  However, Seifert (US ‘118) discloses simulated marble compositions [abstract], wherein a transparent acrylic gel coat is placed in the mold [2:9-24].  Morigami et al. (JP ‘934) and Seifert (US ‘118) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of simulated marble.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined placing a transparent acrylic gel coat in the mold, as taught by Seifert (US ‘118) in the invention of Morigami et al. (JP ‘934), and would have been motivated to do so since Seifert (US ‘118) suggest the transparent acrylic gel coat affords viewing of the designed color pattern formed in the cast resin mix [2:9-24].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morigami et al. (JP 2018-89934) as applied to claim 1 above, and further in view of Stecker (US 5,166,230).
Regarding claim 9:  Morigami et al. (JP ‘934) discloses the basic claimed process [as set forth above with respect to claim 1].
Morigami et al. (JP ‘934) does not disclose marble dust.  However, Stecker (US ’230) discloses synthetic marble compositions [abstract] comprising marble powder in an amount of about 20 to about 300 percent by weight [7:65-8:11].  Morigami et al. (JP ‘934) and Stecker (US ’230) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of synthetic marble.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined marble powder in an amount of about 20 to about 300 percent by weight, as taught by Stecker (US ’230) in the invention of Morigami et al. (JP ‘934), and would have been motivated to do so since Stecker (US ’230) suggest marble powder in an amount of about 20 to about 300 percent by weight can be used to contribute to the aesthetics of the final article [7:65-8:11].

Allowable Subject Matter
Claim 11 is allowable.
The following is a statement of reasons for the indication of allowable subject matter: Morigami et al. (JP 2018-89934) discloses methods for producing artificial marble [abstract], wherein a first liquid resin is poured into a mold, a second liquid resin having a specific gravity larger than the first liquid resin is added, and a part of the first liquid resin floats on the second liquid resin [0007, 0053].  While Morigami et al. (JP ‘934) discloses fillers, such as aluminum hydroxide [0024], having particle sizes of 0.1 to 100 µm [0026], and colorants [0027], wherein the composition may contain three or more kinds of liquid resin [0015], Morigami et al. (JP ‘934) does not disclose the claimed process of instant claim 11 with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
The combination of Barnett (US ‘799) and Uchida et al. (US 5,164,425) does not disclose the claimed process with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Morigami et al. (JP 2018-89934) {English machine translation} was relied on for disclosing methods for producing artificial marble [abstract], wherein a first liquid resin is poured into a mold, a second liquid resin having a specific gravity larger than the first liquid resin is added, and a part of the first liquid resin floats on the second liquid resin [0007, 0053].  
Seifert (US 4,554,118) was relied on for disclosing simulated marble compositions [abstract], wherein a transparent acrylic gel coat is placed in the mold [2:9-24].  
Stecker (US 5,166,230) was relied on for disclosing synthetic marble compositions [abstract] comprising marble powder in an amount of about 20 to about 300 percent by weight [7:65-8:11].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767